DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the Information Disclosure Statements filed on 5/3/2021 has been considered by examiner (see attached PTO/SB/08).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a method for handing off media content, the method comprising:
receiving, at a first media device, a media stream in a first resolution from a server;
determining, based on media stream data, a genre corresponding to the media stream;
generating the media stream for display using the first media device; receiving a request to transfer the media stream to a second media device; 
determining whether the second media device comprises a screen that is larger than the first media device, wherein the determining is based on a comparison of respective device specifications for each of the first media device and second media device; and
in response to determining that the second media device comprises a larger screen than the first media device based on the comparison of the respective device specifications:
retrieving, from memory, a list of genres that do not need to be played at a second resolution that is higher than the first resolution, wherein the second resolution requires a second bandwidth to enable transferring media stream data that is higher than a first bandwidth required to enable transferring media stream data in the first resolution; and
comparing the genre corresponding to the media stream to the list of genres;
in response to determining the genre corresponding to the media stream does not match a genre on the list of genres, comparing the bandwidth of a first  communication stream between the first media device and the second media device to the second bandwidth; and
in response to determining that the bandwidth of the first communication stream is less than the second bandwidth transferring, from the first media device, the media stream data in the first resolution to the second media device until a bandwidth of a second communication stream between the second media device and the server matches or exceeds the second bandwidth.

Gantman discloses apparatuses and methods for using remote multimedia sink devices. Exemplary aspects of the present disclosure provide a multimedia remote display system comprising a multimedia source device configured to discover a remote multimedia sink device, which has a graphics processing unit (GPU) and supports a wireless network interface. The multimedia source device is also configured to handle the remote multimedia sink device as a local high-speed peripheral device, and opportunistically apply compression to a multimedia stream before rendering the multimedia stream on the remote multimedia sink device. By handling the remote multimedia sink device as a local high-speed peripheral device, and opportunistically applying compression to the multimedia stream, high-definition (HD) multimedia content may be rendered on the remote multimedia sink device without adversely impacting quality of the HD multimedia
Amer discloses a system and method for dynamically changing a resolution level at a frame level based on runtime pre-encoding analysis of content in a video stream. A video encoder continuously analyzes the content during runtime, and collects statistics and/or characteristics of the content before encoding it. This classifies the frame among pre-defined categories of content, where every category has its own bitrate/resolution relation. The runtime encoding resolution is dynamically dependent on the target bitrate and the collected statistics and/or characteristics of the content. This achieves a high 
Eluvan discloses systems, methods, and devices are provided for optimizing streaming bitrate during multiclient streaming sessions based, at least in part, on display profiles associated with client media receivers to which different video streams are concurrently provided. The method may be carried-out by a streaming media server in communication with first and second client media receivers over a network. In various embodiments, the method may include establishing at the streaming media server first and second bandwidth allotment thresholds based, at least in part, on display profiles assigned to display devices associated with the client media receivers. During an ensuing multiclient streaming session, the streaming media server further encodes segments of video streams at variable bitrates regulated in accordance with the established bandwidth allotment thresholds. Additionally, the streaming media server transmits the encoded segments of the video streams over the network to the client media receivers for presentation on the display devices.
The prior art do not disclose or render obvious the amended features.

With respect to claim 11, the prior art of record fails to disclose singly or incombination or render obvious a system for handing off media content, the system comprising:
memory; and
control circuitry configured to:
receive, at a first media device, a media stream in a first resolution from a server;
determine, based on media stream data, a genre corresponding to the media stream;
generate the media stream for display using the first media device; receive a request to transfer the media stream to a second media device; 
determine whether the second media device comprises a screen that is larger than the first media device, wherein the determining is based on a comparison of respective device specifications for each of the first media device and second media device; and
in response to determining that the second media device comprises a larger screen than the first media device based on the comparison of the respective device specifications;
retrieve, from the memory, a list of genres that do not need to be played at a second resolution that is higher than the first resolution, wherein the second resolution requires a second bandwidth to enable transferring media stream data that is higher than a first bandwidth required to enable transferring media stream data in the first resolution;
compare the genre corresponding to the media stream to the list of genres;
in response to determining the genre corresponding to the media stream does not match a genre on the list of genres, compare the bandwidth of a first communication stream between the first media device and the second media device to the second bandwidth;
in response to determining that the bandwidth of the first communication stream is less than the second bandwidth transfer, from the first media device, the media stream in the first resolution to the second media device until a bandwidth of a second communication stream between the second media device and the server matches or exceeds the second bandwidth.
Gantman et al. (US 2015/0178032), Amer et al. (US 2018/0063549), and Eluvan et al. (US 2020/0195994) are the closest prior art relating to the Applicant's claimed invention. 
Gantman discloses apparatuses and methods for using remote multimedia sink devices. Exemplary aspects of the present disclosure provide a multimedia remote display system comprising a multimedia source device configured to discover a remote multimedia sink device, which has a graphics processing unit (GPU) and supports a wireless network interface. The multimedia source device is also configured to handle the remote multimedia sink device as a local high-speed peripheral device, and opportunistically apply compression to a multimedia stream before rendering the multimedia stream on the remote multimedia sink device. By handling the remote multimedia sink device as a local high-speed peripheral device, and opportunistically applying compression to the multimedia stream, high-definition (HD) multimedia content may be rendered on the remote multimedia sink device without adversely impacting quality of the HD multimedia
Amer discloses a system and method for dynamically changing a resolution level at a frame level based on runtime pre-encoding analysis of content in a video stream. A video encoder continuously analyzes the content during runtime, and collects statistics and/or characteristics of the content before encoding it. This classifies the frame among pre-defined categories of content, where every category has its own bitrate/resolution 
Eluvan discloses systems, methods, and devices are provided for optimizing streaming bitrate during multiclient streaming sessions based, at least in part, on display profiles associated with client media receivers to which different video streams are concurrently provided. The method may be carried-out by a streaming media server in communication with first and second client media receivers over a network. In various embodiments, the method may include establishing at the streaming media server first and second bandwidth allotment thresholds based, at least in part, on display profiles assigned to display devices associated with the client media receivers. During an ensuing multiclient streaming session, the streaming media server further encodes segments of video streams at variable bitrates regulated in accordance with the established bandwidth allotment thresholds. Additionally, the streaming media server transmits the encoded segments of the video streams over the network to the client media receivers for presentation on the display devices.
The prior art do not disclose or render obvious the amended features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10542315 B2		Shaw; Venson et al.
US 20090196339 A1	Hirabayashi; Hirotada

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        4/6/2021